Citation Nr: 0417794	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  01-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for lead intoxication.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied entitlement to service 
connection for lead intoxication.  

The Board notes that the claim for service connection for 
lead intoxication was initially denied in an August 1998 
rating decision.  The veteran appealed that decision.  In a 
March 2000 Board decision, the Board denied the claim for 
service connection for lead intoxication on the basis that 
the claim was not well-grounded.  

Under section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), VA, upon request of the claimant or upon the 
motion of the Secretary of Veterans Affairs, must 
readjudicate certain finally decided claims "as if the denial 
or dismissal had not been made."  Supervisory or adjudicative 
personnel of VA's Veterans Benefits Administration are 
authorized to initiate such readjudication on behalf of the 
Secretary.  Section 7(b) of the VCAA is only applicable to 
claims that became final during the period beginning on July 
14, 1999 and ending on the date of the enactment of the VCAA; 
and were denied on the basis that they were not well 
grounded.  VAOPGCPREC 3- 2001 (2001).

In April 2001, the veteran requested readjudication of his 
claim for service connection for lead intoxication.  In 
September 2001, the RO readjudicated the claim for service 
connection for lead intoxication pursuant to VCAA and the 
claim was denied.  The veteran perfected an appeal to that 
decision.

In November 2002, the Board undertook additional development 
with respect to this issue pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  After the Board conducted 
the development in this case, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) (2002) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver.  The Federal Circuit held 
that this was contrary to the requirement of 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  In 
accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), in July 
2003, the Board remanded this matter to the RO for initial 
consideration of the additional evidence obtained pursuant to 
38 U.S.C. § 7104(a).  


FINDING OF FACT

There is no competent evidence of a current disability due to 
the lead intoxication, nor is there evidence that the veteran 
incurred lead intoxication in service.   


CONCLUSION OF LAW

A disability due to lead intoxication was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2003).  The United States 
Court of Appeals for Veterans Claims (Court) has found that 
this regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004); cf. 
VAOPGCPREC 01-2004 (2004) ((holding that the Court's 
statements regarding the "fourth element" were dicta).

In a letter dated in September 2001, VA notified the veteran 
of the evidence needed to substantiate the claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The letter told the 
veteran that he could submit evidence.  The veteran was 
notified of the evidence the RO obtained in the statement of 
the case and the supplemental statement of the case.  In the 
January 2004 supplemental statement of the case, the RO 
notified the veteran of the need to submit relevant evidence 
in his possession.  

In Pelegrini, the majority expressed the view that a claimant 
was entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 17 Vet. App. at 420-22.  
In the present case, the VCAA notice was provided prior to 
the initial adjudication in September 2001.  The veteran did 
not submit additional evidence in response to the January 
2004 supplemental statement of the case.  Therefore, he was 
not prejudiced by the delay in receiving this aspect of the 
required notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  Pertinent 
private medical records were obtained.  There is no 
identified relevant evidence that has not been accounted for.  
The Board notes that in a September 2001 statement, the 
veteran indicated that he had no additional evidence to 
submit.  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran was not afforded a VA examination.  However, the 
Board finds that a VA examination is not necessary since 
there is no evidence of a current disability due to lead 
intoxication and there is no indication that the lead 
intoxication which was detected in the 1990's is associated 
with the veteran's period of service in the 1960's.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The veteran essentially claims that during service in his job 
as a fuel specialist, he was exposed to lead.  He asserts 
that he worked with petroleum and fuel in service and he was 
splashed with fuel in the face and he even got it in his 
mouth.  The veteran contends that the fuel was lead based and 
he incurred lead poisoning as a result of the exposure to the 
fuel.  The veteran asserts that the exposure to lead in 
service caused him to be disoriented, incoherent, and clumsy.  

Service medical records, including the April 1965 Medical 
Board examination report at discharge, contain no complaint, 
finding or diagnosis referable to lead intoxication.  The 
Board notes that the veteran's DD Form 214, Service Personnel 
Record shows that his specialty was fuel specialist.  
Although the veteran was seen in October 1964 after he had 
some fuel contact on his face with subsequent blisters around 
his lips, no finding or diagnosis referable to lead was made.  
On physical examination at that time, scabs and scaling were 
noted, which were thought to be possibly secondary infection.  
The diagnosis was that it did not look like herpes simplex.  
A clinical note later that month noted that the problem had 
cleared up excellently with medication.  The report of a 
February 1965 examination indicates that the veteran was 
tested for lead, and no evidence of lead was found.  The 
medical evidence of record which is contemporaneous to the 
veteran's period of service shows that the veteran did not 
have lead intoxication in service.  

Post-service medical records include numerous private 
treatment reports for the period from 1967 through 1996.  
These records show treatment and examination for various 
complaints and conditions.  However, the first medical record 
referable to a lead intoxication disorder is contained in a 
July 1994 private treatment record.  The record of that visit 
shows that the veteran was seen at that time on 
recommendation of his employer to have his lead level checked 
because some of the veteran's other co-workers had been found 
to have high levels.  The report noted that the veteran 
worked in a radiator shop and was exposed to lead fumes and 
solder.  The veteran reported that he used a respirator but 
admitted to taking it off at times to do his job.  After 
examination, the assessment was that the veteran had a 
markedly elevated lead level.  Subsequent private medical 
records show findings of high blood lead levels, and 
assessments of lead intoxication.

The record shows that the veteran was first found to have 
high levels of lead in July 1994, when seen for suspected 
high lead levels due to exposure at his job.  The veteran 
admits that he worked in contact with lead at his job from 
1989 to 1997.  None of the competent medical evidence of 
record, however, shows that the veteran's lead intoxication 
is related to service. 

The veteran himself contends that he sustained lead 
intoxication in service.  In a December 1997 statement, the 
veteran stated that he was treated for lead intoxication.  He 
stated that in 1994, he was exposed to lead while he worked 
at T. Automotive.  He contends that he had the same symptoms 
in 1994 that he had in service.  The veteran is competent to 
testify as to his symptoms and as to whether he was exposed 
to products containing lead, such as fuel.  Although the 
veteran is competent to testify as to his in-service 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not reflect that the veteran possesses medical knowledge 
which would render his opinion as to a medical diagnosis 
competent.  The veteran has not submitted or identified any 
medical evidence which establishes that he had lead 
intoxication in service or that the lead intoxication 
detected in 1994 is related to his period of service.  
Diagnostic tests, such as blood tests, are necessary to 
detect lead intoxication.  As noted above, the service 
examination report dated in February 1965 indicates that the 
veteran was tested for exposure to lead and there was no 
evidence of lead.  

The veteran's representative submitted a medical article, 
from an internet website, in support of the claim for service 
connection.  The article discusses lead exposure including 
sources of lead exposure, methods of toxicity, lead-
susceptible occupations, treatment and prevention.  However, 
this medical article does not provide any specific 
information pertaining to the veteran's situation.  The Court 
has consistently held that medical statement and/or treatise 
evidence that was too generic and inconclusive as to the 
specific facts in a case was insufficient to establish causal 
link.  See e.g. Mattern v. West, 12 Vet. App. 222 (1999); 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996); and Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The medical article discussed above provides 
absolutely no factual assertions addressing whether the 
veteran currently has a disability due to lead intoxication, 
whether the lead intoxication detected in 1994 is related to 
the veteran's period of service, or whether the veteran had 
lead intoxication in service.  The medical article only 
discusses lead intoxication in general terms.  The Board 
concludes that it is too generic to support the veteran's 
claim.

The Court has consistently held that, under the substantive 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

In the present case, there is no medical evidence that the 
veteran currently has a disability due to lead intoxication.  
There is no medical evidence of a relationship between the 
lead intoxication detected in 1994 and the veteran's period 
of service.  The veteran has not submitted competent evidence 
of a connection between service and the lead intoxication.  
In fact, the medical evidence of record shows that the 
veteran did not have lead intoxication in service and this 
was first detected almost 30 years after service.  Thus, the 
Board finds that service connection for lead intoxication is 
not warranted, since the preponderance of the evidence shows 
that the lead intoxication did not manifest in service but 
first manifested many years after service, there is no 
medical evidence of a relationship between the lead 
intoxication and service, and there is no medical evidence of 
a current disability due to lead intoxication.  The Board 
concludes that the claim must therefore be denied.


ORDER

Entitlement to service connection for lead intoxication is 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



